      Case 1:20-cr-00018-RMB Document 27 Filed 12/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - -x
                                      :
UNITED STATES OF AMERICA              :
                                      :
     - v. -                           :           ORDER
                                      :
JONATAN CORREA,                       :
                                      :           S2 20 Cr. 18 (RMB)
                Defendant.          :
                                      :
- - - - - - - - - - - - - - - - - - -x

          Defendant Jonatan Correa seeks to proceed with a change

of plea proceeding via video conference instead of a personal

appearance   in   court.   In   view   of   the   ongoing   pandemic,   video

conferencing has been employed by judges in the Southern District

of New York on numerous occasions.            This Court finds that any

further delay in this proceeding would result in serious harm to

the interests of justice. Proceeding by video conference with a

change of plea advances Mr. Correa’s case and furthers justice

without undue delay. See § 15002 (b)(2) of the Coronavirus Air,

Relief, and Economic Security (“CARES”) Act.




                                       1
      Case 1:20-cr-00018-RMB Document 27 Filed 12/17/20 Page 2 of 2



          During the change of plea proceeding, the magistrate

judge should allocute the defendant on his consent to proceed via

video conference as previously stated by his counsel.

SO ORDERED:

Dated: New York, New York
       December __, 2020




                            THE HONORABLE RICHARD M. BERMAN
                            United States District Judge
                            Southern District of New York




                                   2
